FORD, District Judge.
It appearing that Cornelius D. Duggan has already answered interrogatories proposed to him by the plaintiff, the motion, insofar as it relates to this subject, is denied. I see no reason for compelling any further answers.
 In the plaintiff’s motion to admit facts and documents, he designates no time within which the admissions should be ■made as required by Rule 36, Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c. If he amends his request in this regard and designates the time within which the admissions are requested, the defendant — if, of course, he cares to do so — will either deny, under oath, specifically the matters of which the admissions are requested or set forth in detail the reasons why he cannot truthfully admit or deny those matters. Rule 36, F.R.C.P.